DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:
Claim 1 recites the limitation “the second compartment” in line 10.  It appears the claim should recite “the second sealed compartment” in order to maintain consistency with “a second sealed compartment” recited in Claim 1, line 5.
Claim 23 recites the limitation “the particles” in lines 1-2.  It appears the claim should recite “the homogeneously sized particles” in order to maintain consistency with “homogeneously sized particles” recited in Claim 1, line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-12, 14-16, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “ready-to-use tahini” in lines 16-17.  Claim 12 also recites the limitation “ready-to-use tahini” in line 3.  Claim 14 also recites the limitation “ready-to-use tahini” in line 3.  The term “ready-to-use” is a relative term which renders the claim indefinite. The term “ready-to-use” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation “the at least two liquids” in line 4.  There is insufficient antecedent basis for at least two liquids.
Claim 23 recites the limitation “homogeneously sized particles” in line 4.  It is unclear if this refers to “homogeneously sized particles” recited in Claim 1, line 11 or to entirely different particles.
Clarification is required.
Claims 2-4, 6-9, 11-12, 14, 16, 22, and 24-27 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11, 14, 16, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. US 2014/0033654 in view of Kane et al. US 2007/0278114, Bashir US 2016/0366921, and Slovut et al. US 2013/0287323.
Regarding Claim 1, Stanley et al. discloses a multicompartment food package (‘654, Paragraph [0192]) comprising a film defining opposed sidewalls of an enclosure sealed together along a perimeter of the enclosure and at least one rupturable seal (frangible seal) dividing the enclosure into at least a first sealed compartment and a second sealed compartment (‘654, Paragraphs [0131] and [0270]) wherein the first sealed compartment comprises a first volume housing an aqueous liquid and wherein the second compartment comprises a second volume housing a powder (‘654, Paragraph [0152]).
Stanley et al. discloses at least one rupturable seal (frangible seal) storing chemically reactive materials separately from one another (‘654, Paragraph [0270]) and multiple product volumes being present in the single container (‘654, Paragraph [0300]).  Stanley et al. also teaches the container containing edible flowable products (food products (‘654, Paragraphs [0152] and [0192]) and mixing one or more product volumes together (‘654, Paragraph [0163]) wherein the fluent product is one or more of a combination of powders, pastes, particles, and aqueous liquids (‘654, Paragraph [0152]).  However, Stanley et al. does not explicitly teach the embodiment containing at least one rupturable seal (frangible seal) dividing the enclosure into a first sealed compartment containing a first volume housing an aqueous liquid and a second sealed compartment containing a second volume housing a food.
Kane Jr. et al. discloses a multicompartment food package (beverage container 10) comprising a film (sheets 12, 14) defining opposed sidewalls of an enclosure (pouch 18) sealed together along a perimeter (perimeter or edge 16) of the enclosure and at least one rupturable seal (frangible seal 20) dividing the enclosure (pouch 18) into at 

    PNG
    media_image1.png
    819
    945
    media_image1.png
    Greyscale

Both Stanley et al. and Kane Jr. et al. are directed towards the same field of endeavor of multicompartmented flexible food packages comprising a first sealed compartment containing an aqueous liquid and a second sealed compartment containing a food product wherein at least one rupturable seal divides the enclosure into the first and second sealed compartments.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mutlicompartmented food package of Stanley et al. and use the at least one rupturable frangible seal to divide the product volumes of the food package to divide the food package into a first compartment storing an aqueous fluid and a second compartment storing a food item as taught by Kane Jr. based upon the types of materials desired to be stored separately and later mixed within the same package.  Furthermore, Stanley et al. already teaches that the food package contains edible particulate food products (‘654, Paragraph [0152]).
Further regarding Claim 1, Stanley et al. modified with Kane Jr. is silent regarding the multicompartment food package having the second volume housing raw tahini having homogeneously sized particles with an average particle size of less than 40 µm wherein the multicompartment tahini package comprises a headspace volume that constitutes at least 20% out of a total volume of the enclosure.
Bashir discloses a raw tahini product (‘921, Paragraph [0037]) packaged in a squeezable container (‘921, Paragraph [0096]) wherein the raw tahini product has a homogeneous particle size (‘921, Paragraph [0042]) of less than 40 µm (‘921, Paragraphs [0039] and [0041]).
Both Stanley et al. and Bashir are directed towards the same field of endeavor of squeezable food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second compartment of Stanley et al. that stores a food or beverage to be a raw tahini liquid product as taught by Bashir based upon the particular type of food desired to be stored and mixed within the multicompartment food container.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to store raw tahini having a homogeneous particle size with an average particle size of less than 40 µm as taught by Bashir since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would utilize particles of the desired size (‘921, Paragraph [0076]) based upon the desired consistency of the final mixed tahini product.
Further regarding Claim 1, Stanley et al. discloses the multicompartmented food package having a headspace (‘654, Paragraph [0131]).  However, Stanley et al. modified with Kane Jr. and Bashir is silent regarding the multicompartment food package comprising a headspace volume that constitutes at least 20% out of a total volume of the enclosure.
Slovut et al. discloses a flexible food package (bag 10) comprising a volume housing a food (‘323, Paragraphs [0003] and [0044]) wherein the flexible food package (bag 10) comprises a headspace volume that constitutes between 5% and 30% out of a 
Both Stanley et al. and Slovut et al. are directed towards the same field of endeavor of flexible food packages comprising a flowable food product (‘654, Paragraph [0152]) (‘323, Paragraph [0026]) wherein the flexible food package has a headspace (‘654, Paragraph [0131]) (‘323, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headspace amount of the food package of Stanley et al. to be between 5% and 30% as taught by Slovut et al, which overlaps the claimed headspace range of at least 20% out of a total volume of the enclosure, since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Slovut et al. teaches that it was known in the flexible food packaging art to incorporate the claimed range of headspace volume at the time of the invention within a flexible pouch comprising an edible flowable product.
Further regarding Claim 1, the limitations “wherein the multicompartment tahini package is sized to produce a volume of ready-to-use tahini that is in a range of from 5 mL to 20 mL when the aqueous liquid and the raw tahini are mixed” are seen to be recitations regarding the intended use of the “multicompartment tahini package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Stanley et al. discloses any of the product volumes containing a fluent product can have a product volume of any size including from 0.001 liters and 3.0 liters (‘654, Paragraph [0169]), which converts to from between 1 mL and 31000 mL, and falls within the intended use volume production range of from 5 mL to 20 mL of food product volume produced.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of fluent product disposed within the compartments of the food package of Stanley et al. based upon the particular amount of food product to be dispensed from the food package.
It is noted that Claim 1 does not specify any particular amount of aqueous liquid or raw tahini disposed within the food package and that the food package is capable of producing between 5 mL and 20 mL of final food product.  One of ordinary skill in the art would adjust ratio of aqueous liquid to raw food product based upon the desired concentration of the final food product.
Regarding Claim 2, Bashir discloses the raw tahini having a viscosity of about 1000 cps to about 2000 cps while no shear forces are applied onto the raw tahini (‘921, Paragraph [0038]), which overlaps the claimed viscosity at rest range of at least 1000 cps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowable food product of the flexible food package of Stanley et prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would utilize raw tahini having varying degrees of viscosity based upon the desired consistency of the final mixed tahini product.
Regarding Claim 3, Bashir discloses the raw tahini having an average particle size of between about 15 µm and 40 µm (‘921, Paragraph [0022]), which overlaps the claimed particle size of less than 30 µm, as well as a viscosity of no more than about 2500 cps (‘921, Paragraph [0070]), which overlaps the claimed viscosity of at least 2500 cps.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flowable food product of the flexible food package of Stanley et al. and store raw tahini having a particle size less than 30 µm and a viscosity of at least 2500 cps as taught by Bashir since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would utilize raw tahini having varying particle sizes and degrees of viscosity based upon the desired consistency of the final mixed tahini product.
Regarding Claims 4 and 27, Slovut et al. discloses a flexible food package (bag 10) comprising a volume housing a food (‘323, Paragraphs [0003] and [0044]) wherein the flexible food package (bag 10) comprises a headspace volume that constitutes 
Both Stanley et al. and Slovut et al. are directed towards the same field of endeavor of flexible food packages comprising a flowable food product (‘654, Paragraph [0152]) (‘323, Paragraph [0026]) wherein the flexible food package has a headspace (‘654, Paragraph [0131]) (‘323, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headspace amount of the food package of Stanley et al. to be between 5% and 30% as taught by Slovut et al, which overlaps the claimed headspace range of between 20% and 25% out of the total volume of the enclosure, since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Slovut et al. teaches that it was known in the flexible food packaging art to incorporate the claimed range of headspace volume at the time of the invention within a flexible pouch comprising an edible flowable product.
Regarding Claim 6, Bashir discloses the sesame particles having an essentially uniform size distribution (‘921, Paragraph [0019]), which reads on the claimed particles having a particle size distribution appearing as a single peak in a size distribution curve in view of applicant’s disclosure (Specification, Page 8, lines 10-16).
Further regarding Claim 6 and also with respect to Claim 7, in the event that it can be argued that the raw tahini particles of Bashir does not necessarily result in particles having a size distribution appearing as a single peak in a size distribution 
Further regarding Claim 7, Bashir discloses the raw tahini comprising at least 98% sesame seeds material (‘921, Paragraph [0018]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second compartment of modified Stanley et al. that stores a flowable food product to be a raw tahini product having 98% sesame seeds material as taught by Bashir based upon the particular type of food desired to be stored and mixed within the multicompartment food container and the desired consistency of the final mixed tahini product.
Further regarding Claim 7, Slovut et al. discloses a flexible food package (bag 10) comprising a volume housing a food (‘323, Paragraphs [0003] and [0044]) wherein the flexible food package (bag 10) comprises a headspace volume that constitutes between 5% and 30% out of a total volume of the enclosure (‘323, Paragraphs [0018] and [0024]), which overlaps the claimed headspace volume range of between 20% and 30% out of the total volume of the enclosure.
Both Stanley et al. and Slovut et al. are directed towards the same field of endeavor of flexible food packages comprising a flowable food product (‘654, Paragraph [0152]) (‘323, Paragraph [0026]) wherein the flexible food package has a headspace (‘654, Paragraph [0131]) (‘323, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headspace amount of the food package of Stanley et al. to be between 5% and 30% as taught by Slovut et al, which overlaps the claimed headspace range of between 20% and 30% out of the total volume of the enclosure, since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Slovut et al. teaches that it was known in the flexible food packaging art to incorporate the claimed range of headspace volume at the time of the invention within a flexible pouch comprising an edible flowable product.
Regarding Claim 8, the limitations “wherein the at least one rupturable seal is configured to be ruptured upon application of force onto at least a portion of the sidewalls” are limitations regarding intended use of the multicompartment tahini package and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Stanley et al. discloses the at least one rupturable seal (frangible seal) being capable of being broken (‘654, Paragraph [0270]).
Regarding Claim 9, Stanley et al. discloses the film being formed by at least one sheet of flexible material (flexible sheets 112, 114) (‘654, Paragraph [0247]).
Regarding Claim 11, Stanley et al. discloses the sidewalls of the enclosure being sealed at the entire perimeter of the sidewalls (at seams 116, 118) (‘654, Paragraph [0247]).
Regarding Claim 14, Stanley et al. discloses at least a portion of the film being transparent (‘654, Paragraphs [0150] and [0259]).
Further regarding Claim 14, the limitations “to allow visualization of at least one of the aqueous liquid, the raw tahini, or the ready to use tahini within said enclosure” are limitations regarding the intended use of the multicompartment food package and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 16, modified Stanley et al. teaches the multi-compartment tahini package of Claim 1 as enumerated in the rejections of Claim 1 provided above.  Kane Jr. et al. also discloses a method of preparing a ready for use food product comprising the steps of rupturing the at least one rupturable seal (frangible seal 20) of the enclosure (pouch 18) (‘114, Paragraphs [0023] and [0034]) and mixing the contents of the first and second compartments (‘112, Paragraph [0002]) to form the edible fluid tahini product (‘921, Paragraph [0096]).
Regarding Claim 22, Bashir discloses the raw tahini comprising at least 99% sesame seeds material (‘921, Paragraph [0018]).
Regarding Claim 23, Stanley et al. modified with Kane Jr. et al., Bashir, and Slovut et al. is silent regarding the particles having a size distribution span according to the formula of Span = D90 of the raw tahini-D10 of the raw tahini/D50 of the raw tahini) wherein the particles have a Span between 5µm to 30µm.  However, limitations relating In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Stanley et al. teaches using a flexible pouch to store edible flowable products (‘654, Paragraph [0152]).  Kane Jr. et al. teaches using a flexible pouch to store edible viscous fluids (‘114, Paragraph [0023]).  Bashir teaches grinding the particles to a desired size (‘921, Paragraphs [0068] and [0079]).  One of ordinary skill in the art would grind the food particles to the size desired to be stored within the pouch.  There is no criticality in the size distribution of the particle size distribution span claimed over the prior art since Bashir teaches that one of ordinary skill in the art would grind the particles to a desired size.
Regarding Claim 24, Bashir discloses the raw tahini being a homogeneous uniform fluid phase (‘921, Paragraph [0042]).
Regarding Claim 25, Stanley et al. discloses the headspace volume being filled with gaseous material (‘654, Paragraph [0144]).
Regarding Claim 26, Bashir discloses a volume ratio between the raw tahini and the aqueous liquid being between 1:1 and 1:2 (‘921, Paragraph [0045]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. US 2014/0033654 in view of Kane et al. US 2007/0278114, Bashir US 2016/0366921, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Owensby et al. US 2010/0054636.
Regarding Claim 12, Kane Jr. et al. discloses a dispensing end (first end 32) capable of expelling contents out of the enclosure (‘114, FIG. 8) (‘114, Paragraph [0028]).
Stanley et al. modified with Kane Jr. et al., Bashir, and Slovut et al. is silent regarding the dispensing end formed by a tear away portion.
Owensby et al. discloses a multi-compartment food package comprising a film defining opposed sidewalls of an enclosure (pouch 60) sealed together along its perimeter (top seal 80 and side seals 85, 90) (‘636, Paragraphs [0066]-[0067]) and at least two compartments (main reservoir 115, dispensing reservoir 120) comprising at least two fluids to be mixed (‘636, FIG. 9) (‘636, Paragraphs [0069], [0089], and [0108]).  Owensby further discloses a dispensing end formed by a tear away portion (notch 140) wherein the dispensing end is capable of expelling the contents out of the enclosure (‘636, Paragraph [0102]).

    PNG
    media_image2.png
    509
    863
    media_image2.png
    Greyscale

Both Stanley et al. and Owensby et al. are directed towards the same field of endeavor of multi-compartmented food packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dispensing end of .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. US 2014/0033654 in view of Kane et al. US 2007/0278114, Bashir US 2016/0366921, and Slovut et al. US 2013/0287323 as applied to claim 1 above in further view of Rusnak et al. US 2010/0266222.
Regarding Claim 15, Kane Jr. et al. discloses the film comprising an inner surface facing at least a portion of the first volume and the second volume wherein the at least two liquids are mixed after rupture of the at least one rupturable seal (‘114, Paragraph [0027]).
Stanley et al. modified with Kane Jr. et al., Bashir, and Slovut et al. is silent regarding the inner surface comprising abutments extending inwardly or the inner surface of the film being roughened.
Rusnak et al. discloses a flexible food package comprising a film defining a sidewall of an enclosure wherein the film comprises an inner surface that is roughened (at ribs 442) (‘222, FIG. 9) (‘222, Paragraph [0067]).

    PNG
    media_image3.png
    828
    688
    media_image3.png
    Greyscale

Both Stanley et al. and Rusnak et al. are directed towards the same field of endeavor of flexible food packages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner surface of the food package of Stanley et al. and construct the inner surface with a roughened surface as taught by .
Claims 1, 4, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. US 2014/0033654 in view of Kane et al. US 2007/0278114, Bashir US 2016/0366921, and Kerr et al. US 2009/0136163.
Regarding Claim 1, Stanley et al. discloses a multicompartment food package (‘654, Paragraph [0192]) comprising a film defining opposed sidewalls of an enclosure sealed together along a perimeter of the enclosure and at least one rupturable seal (frangible seal) dividing the enclosure into at least a first sealed compartment and a second sealed compartment (‘654, Paragraphs [0131] and [0270]) wherein the first sealed compartment comprises a first volume housing an aqueous liquid and wherein the second compartment comprises a second volume housing a powder (‘654, Paragraph [0152]).
Stanley et al. discloses at least one rupturable seal (frangible seal) storing chemically reactive materials separately from one another (‘654, Paragraph [0270]) and multiple product volumes being present in the single container (‘654, Paragraph [0300]).  Stanley et al. also teaches the container containing edible flowable products (food products (‘654, Paragraphs [0152] and [0192]) and mixing one or more product volumes together (‘654, Paragraph [0163]) wherein the fluent product is one or more of a combination of powders, pastes, particles, and aqueous liquids (‘654, Paragraph [0152]).  However, Stanley et al. does not explicitly teach the embodiment containing at least one rupturable seal (frangible seal) dividing the enclosure into a first sealed 
Kane Jr. et al. discloses a multicompartment food package (beverage container 10) comprising a film (sheets 12, 14) defining opposed sidewalls of an enclosure (pouch 18) sealed together along a perimeter (perimeter or edge 16) of the enclosure and at least one rupturable seal (frangible seal 20) dividing the enclosure (pouch 18) into at least at least a first and second sealed compartment (compartments 22, 24) (‘114, FIG. 8) (‘114, Paragraphs [0028] and [0037]).  The first compartment (compartment 22) comprises a first volume housing an aqueous liquid (‘114, Paragraphs [0023] and [0034]) and the second compartment (compartment 24) comprising a second volume housing foods such as custards (‘114, Paragraph [0023]).  The first sealed compartment (compartment 22) and the second sealed compartment (compartment 24) are disclosed to comprise an aqueous fluid and a food to be mixed (‘114, Paragraphs [0023], [0030], and [0034]).

    PNG
    media_image1.png
    819
    945
    media_image1.png
    Greyscale

Both Stanley et al. and Kane Jr. et al. are directed towards the same field of endeavor of multicompartmented flexible food packages comprising a first sealed compartment containing an aqueous liquid and a second sealed compartment containing a food product wherein at least one rupturable seal divides the enclosure into the first and second sealed compartments.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mutlicompartmented food package of Stanley et al. and use the at least one rupturable frangible seal to divide the product volumes of the food package to divide the food package into a first 
Further regarding Claim 1, Stanley et al. modified with Kane Jr. is silent regarding the multicompartment food package having the second volume housing raw tahini having homogeneously sized particles with an average particle size of less than 40 µm wherein the multicompartment tahini package comprises a headspace volume that constitutes at least 20% out of a total volume of the enclosure.
Bashir discloses a raw tahini product (‘921, Paragraph [0037]) packaged in a squeezable container (‘921, Paragraph [0096]) wherein the raw tahini product has a homogeneous particle size (‘921, Paragraph [0042]) of less than 40 µm (‘921, Paragraphs [0039] and [0041]).
Both Stanley et al. and Bashir are directed towards the same field of endeavor of squeezable food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second compartment of Stanley et al. that stores a food or beverage to be a raw tahini liquid product as taught by Bashir based upon the particular type of food desired to be stored and mixed within the multicompartment food container.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to store raw tahini having a homogeneous particle size with an average particle size of less than 40 µm as taught by Bashir since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, one of ordinary skill in the art would utilize particles of the desired size (‘921, Paragraph [0076]) based upon the desired consistency of the final mixed tahini product.
Further regarding Claim 1, Stanley et al. discloses the multicompartmented food package having a headspace (‘654, Paragraph [0131]).  However, Stanley et al. modified with Kane Jr. and Bashir is silent regarding the multicompartment food package comprising a headspace volume that constitutes at least 20% out of a total volume of the enclosure.
Kerr et al. discloses a flexible food package comprising a volume housing a food (‘163, Paragraphs [0012] and [0071]) wherein the flexible food package comprises a headspace volume (Vh) that constitutes at least 20% out of a total volume of the enclosure (‘163, Paragraph [0054]).
Both Stanley et al. and Kerr et al. are directed towards the same field of endeavor of flexible food packages comprising a flowable food product (‘654, Paragraph [0152]) (‘163, Paragraph [0049]) wherein the flexible food package has a headspace (‘654, Paragraph [0131]) (‘163, Paragraph [0049]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headspace amount of the food package of Stanley et al. to be at least 20% out of a total volume of the enclosure as taught by Slovut et al, which overlaps the claimed headspace range of at least 20% out of a total volume of the enclosure, since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Kerr et al. teaches that it was known in the flexible food packaging art to incorporate the claimed range of headspace volume at the time of the invention within a flexible pouch comprising an edible flowable product.
Further regarding Claim 1, the limitations “wherein the multicompartment tahini package is sized to produce a volume of ready-to-use tahini that is in a range of from 5 mL to 20 mL when the aqueous liquid and the raw tahini are mixed” are seen to be recitations regarding the intended use of the “multicompartment tahini package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Stanley et al. discloses any of the product volumes containing a fluent product can have a product volume of any size including from 0.001 liters and 3.0 liters (‘654, Paragraph [0169]), which converts to from between 1 mL and 31000 mL, and falls within the intended use volume production range of from 5 mL to 20 mL of food product volume produced.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
It is noted that Claim 1 does not specify any particular amount of aqueous liquid or raw tahini disposed within the food package and that the food package is capable of producing between 5 mL and 20 mL of final food product.  One of ordinary skill in the art would adjust ratio of aqueous liquid to raw food product based upon the desired concentration of the final food product.
Regarding Claims 4, and 27, Kerr et al. discloses a flexible food package comprising a volume housing a food (‘163, Paragraphs [0012] and [0071]) wherein the flexible food package comprises a headspace volume (Vh) that constitutes at least 20% out of a total volume of the enclosure (‘163, Paragraph [0054]), which encompasses the claimed headspace volume of between 20% to 25% or between 20% and 22% out of the total volume of the enclosure.
Both Stanley et al. and Kerr et al. are directed towards the same field of endeavor of flexible food packages comprising a flowable food product (‘654, Paragraph [0152]) (‘163, Paragraph [0049]) wherein the flexible food package has a headspace (‘654, Paragraph [0131]) (‘163, Paragraph [0049]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headspace amount of the food package of Stanley et al. to be at least 20% out of a total volume of the enclosure as taught by Slovut et al, which overlaps the claimed headspace range of at least 20% out of a total volume of the enclosure, since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Kerr et al. teaches that it was known in the flexible food packaging art to incorporate the claimed range of headspace volume at the time of the invention within a flexible pouch comprising an edible flowable product.

Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 6-9, 11-12, 14-16, and 22-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Stanley et al. is currently being relied upon as the primary reference in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krysty et al. US 2010/0272868 discloses a container comprising a first chamber separated by a second chamber by a reclosable seal wherein the first chamber has a food base and the second chamber has a food powder (‘868, Paragraph [0011]).
Yauk et al. US 2013/0202749 discloses a food or beverage package comprising a primary liquid ingredient separated by a secondary powder ingredient (‘749, Paragraph [0043]) comprising a headspace (‘749, Paragraph [0063]).
Welch et al. US 2018/0327168 discloses a flexible food package (‘168, Paragraph [0034]) comprising a rupturable seal that separates contents and permits mixing of the contents (‘168, Paragraph [0030]) wherein a total of 15 mL to 25 mL of substances is held within the container (‘168, Paragraph [0072]) and that the volumes of each compartment varies in different containers so as to be suitable for different substances/compositions and associated mixing ratios (‘168, Paragraph [0101]).
Py et al. US 2017/0203868 discloses a flexible food package comprising a rupturable seal (frangible portion 780) located to provide any desired relative volumes of a first compartment (chamber 726a) and a second compartment 726b) (‘868, FIG. 47) (‘868, Paragraph [0145]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792